DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/30/21 has been entered.
 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 20-22, 24, 25, 27-29, 34-36 are rejected under 35 U.S.C. 103 as being unpatentable over Moffa (USPGPUB DOCUMENT: 2015/0206421, hereinafter Moffa) of record in view of Hoefer (USPGPUB DOCUMENT: 2014/0361901, hereinafter Hoefer) and Papageorge (USPGPUB DOCUMENT: 2016/0189520, hereinafter Papageorge)



Re claim 20  Moffa discloses in Fig 1A a monitoring device comprising: a module, comprising:
a memory(110)[0009,0043] configured to store a firmware application and data[0009,0010,0045],
a processor(104)[0053] operably coupled to the memory(110)[0009,0043] and configured to execute the firmware application to control the monitoring device,
a wireless communication transceiver(110/116/111)[0045,0116], wherein the wireless communication transceiver(110/116/111)[0045,0116] is configured to allow inter-unit communications (111)[0045] between the module and another monitoring device  (109-1/109-2/109-n)[0045] external to the monitoring device[0044,0045], wherein the inter-unit communications relate to a status of the module or the other monitoring device or an alarm condition of the module or the other monitoring device (smoke detectors)[0045]  and
at least one sensor(carbon monoxide)[0045]; and
a base(118)[0052,0053], wherein the module is configured to couple to the base(118)[0052,0053], and wherein the monitoring device is operable to monitor data(data)[0045] measured via the at least one sensor(carbon monoxide)[0045] and provide monitoring and alarm functions (fire annunciation)[0001, 0002], wherein neither 

Moffa does not specifically teach a base structured to be physically connectable to the module, and wherein the monitoring device that includes the module and base is operable to monitor data measured via the at least one sensor and provide monitoring and alarm functions when the module is physically connected to the base;
a module housing including a module interface connector; and a base comprising a base housing including a base interface connector structured to receive the module interface connector, wherein the module is structured to communicate with the base by way of the module interface connector and the base interface connector,

Hoefer discloses a monitoring device comprising: a base structured to be physically connectable (by way of ST/MS)[0069,0072] to the module, and wherein the monitoring device that includes the module  (units within R1-R3)[0069 of Hoefer] and base (alarm control unit BMZ)[0069 of Hoefer] is operable to monitor data measured via the at least one sensor (Fire detectors M1-M5)[0069] and provide monitoring and alarm functions (fire alarm system)[0006] when the module is physically connected to the base (by way of circuit MS)[0069]

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to apply the teachings of Hoefer to the teachings of Moffa and 


Moffa and Hoeffer does not specifically teach a module housing including a module interface connector; and a base comprising a base housing including a base interface connector structured to receive the module interface connector, wherein the module is structured to communicate with the base by way of the module interface connector and the base interface connector,

Papageorge discloses in Fig 5 a module housing (140/110/130) including a module interface connector (126/190); and a base comprising a base housing (115) including a base interface connector (192) structured to receive the module interface connector, wherein the module is structured to communicate with the base by way of the module interface connector and the base interface connector (form a communication pathway)[0035],

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to apply the teachings of Papageorge to the teachings of Moffa in order to have sensor housing portion engageable with an electronic device [0005, Papageorge]




    PNG
    media_image1.png
    449
    724
    media_image1.png
    Greyscale


Re claim 21 Moffa and Hoefer and Papageorge discloses the monitoring device of claim 20, wherein the at least one sensor(carbon monoxide)[0045] comprises at least one of a gas sensor(carbon monoxide detector)[0045], a radiation sensor, a weather sensor, an ambient environment sensor, a sound pressure wave sensor, or a motion sensor.

Re claim 22 Moffa and Hoefer and Papageorge discloses the monitoring device of claim 20, wherein the module is configured to transmit and receive at least one of alert messages or status messages (fire annunciation)[0001, 0002] from other modules external to the monitoring device [0044,0045] via the wireless communication transceiver(110/116/111)[0045,0116].


Re claim 24 Moffa and Hoefer and Papageorge discloses the monitoring device of claim 20, wherein the module is configured to interface with at least one maintenance device (maintenance issues)[0085] when disconnected from the base(118)[0052,0053], the at least one maintenance device comprising at least one of a docking station or a data(data)[0045] transfer device .

Re claim 25 Moffa and Hoefer and Papageorge discloses the monitoring device of claim 20, wherein the at least one sensor(carbon monoxide)[0045] comprises a gas sensor(carbon monoxide detector)[0045], and wherein the monitoring device that includes the module (units within R1-R3)[0069 of Hoefer] and the base (alarm control unit BMZ)[0069 of Hoefer] is a gas monitoring device and is operable to monitor gas measured via the gas sensor(carbon monoxide detector)[0045].

Re claim 27  Moffa discloses in Fig 1A a method of monitoring gas using a first gas monitoring apparatus, the method comprising:
detecting at least one concentration of at least one gas using the first gas monitoring apparatus, the first gas monitoring apparatus comprising:
a module, comprising:
a memory(110)[0009,0043] configured to store a firmware application and data[0009,0010,0045],

a wireless communication transceiver(110/116/111)[0045,0116], wherein the wireless communication transceiver(110/116/111)[0045,0116] is configured to allow inter-unit communications(111)[0045] between the module and a second gas monitoring apparatus (109-2 of the smoke detectors)[0045], wherein the inter-unit communications relate to a status of the module or the second gas monitoring apparatus or an alarm condition of the module or the second gas monitoring apparatus(109-2 of smoke detectors)[0045],
 and at least one gas sensor(carbon monoxide detector)[0045]; a base(118)[0052,0053], wherein the first gas monitoring apparatus is operable to monitor data(data)[0045] measured via the at least one gas sensor(carbon monoxide detector)[0045] and provide gas detection and alarm functions (fire annunciation)[0001, 0002]  , wherein neither the base(118)[0052,0053] nor the module is capable of operating independently to provide the gas detection and alarm functions when disconnected from one another; and
generating at least one alarm (fire annunciation)[0001, 0002] configured to alert a user to a hazardous condition base(118)[0052,0053]d on the at least one concentration of the at least one gas when the module is connected to the base(118)[0052,0053].

Moffa does not specifically teach a base structured to be physically connectable to the module, when the module is physically connected to the base(118)[0052,0053]; and a 

Hoefer discloses a method of monitoring gas using a first gas monitoring apparatus(fire alarm system)[0006], the method comprising: a base structured to be physically connectable(by way of ST/MS)[0069,0072] to the module(units within R1-R3)[0069], when the module is physically connected to the base(alarm control unit BMZ)[0069]

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to apply the teachings of Hoefer to the teachings of Moffa and Hoefer in order to have means provided for the optional connection of the detector circuit to one of the two control units.  The connection of the detector circuit to one of the control units preferably takes place by a switching device controlled by the alarm control unit [0025]

Moffa and Hoeffer does not specifically teach a module interface connector; and a base comprising a base housing including a base interface connector structured to receive the module interface connector, wherein the module is structured to communicate with the base by way of the module interface connector and the base interface connector,




It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to apply the teachings of Papageorge to the teachings of Moffa in order to have sensor housing portion engageable with an electronic device [0005, Papageorge]


Re claim 28 Moffa and Hoefer and Papageorge discloses the method of claim 27, wherein the module is replaceable separately from the base(118)[0052,0053].

Re claim 29 Moffa and Hoefer and Papageorge discloses the method of claim 27, further comprising, transmitting and receiving at least one of an alert message or a status message(fire annunciation)[0001, 0002] from at least one second module (sensors such as temperature)[0045] external to the first gas monitoring apparatus (109-1 of smoke detectors)[0045] via the wireless communication transceiver(110/116/111)[0045,0116] arranged within the module of the first gas monitoring apparatus.

Re claim 34 Moffa and Hoefer and Papageorge discloses the monitoring device of claim 20, wherein the base (115 of Papageorge)[0016] includes a battery(cell phones are known to have batteries) structured to provide power to the module(140/110/130 of Pappageorge) by way of the base interface connector (126/190 of Pappageorge).


Re claim 35 Moffa and Hoefer and Papageorge discloses monitoring device of claim 20, wherein the base (115 of Papageorge)[0016] is structured to output an audio or visual representation of the status of the module or the other monitoring device (cell phones are known to have audio in the phone as well as cameras for visual).

Re claim 36 Moffa and Hoefer and Papageorge discloses monitoring device of claim 35, wherein the module(140/110/130 of Pappageorge)  is structured to be installed in the base(115 of Papageorge)[0016].


Claims 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Shoham (USPGPUB DOCUMENT: 2011/0313555, hereinafter Shoham) of record in view of Olch (USPGPUB DOCUMENT: 2008/0256445, hereinafter Olch) and  Swan (USPGPUB DOCUMENT: 2007/0241911, hereinafter Swan) and  Barker (USPGPUB DOCUMENT: 2013/0169735, hereinafter Barker)


a memory(22)[0027] configured to store a firmware application and data ,
a processor(24)[0031] operably coupled to the memory(22)[0027] and configured to execute the firmware application to control the monitoring device,
a wireless communication transceiver(18/16)[0034], wherein the wireless communication transceiver(18/16)[0034] is configured to allow communications between the module(12/17/18/16)[0038,0034] and other modules external to the monitoring system[0038], 
and at least one sensor(environmental sensors 17 in baby monitor)[0038]; and a base(14)[0038], and wherein the monitoring device is operable to monitor data(sensory data)[0038]  measured via the at least one sensor(environmental sensors 17 in baby monitor)[0038] and provide monitoring and alarm functions (communicate the alerts)[0037], wherein neither the base(14)[0038] nor the module(12/17/18/16)[0038,0034] is capable of operating independently to provide the monitoring and alarm functions when disconnected from one another, wherein the module(12/17/18/16)[0038,0034] is replaceable separately from the base(14)[0038].

Shoram does not specifically teach configured to allow inter-unit communications between the module and another monitoring device external to the monitoring device, 
wherein the inter-unit communications relate to a status of the module or the other monitoring device or an alarm condition of the module or the other monitoring device ; 

a module housing including a module interface connector; and a base comprising a base housing including a base interface connector structured to receive the module interface connector, wherein the module is structured to communicate with the base by way of the module interface connector and the base interface connector,


Olch discloses in Fig 1 another monitoring device (left 12)[0068] external to the monitoring device (right 12)[0068]

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to apply the teachings of Desrosiers to the teachings Shoram in order to have integrate or fuse data from multiple external sensors to simultaneously monitor and coach one or more users as taught by Olch [0056].  In doing so, configured to allow inter-unit communications between the module(12/17/18/16)[0038,0034 of Shoram] and another monitoring device (12)[0068 of Olch] external to the monitoring device, wherein the inter-unit communications relate to a status of the module [0056,0068 of Olch] or the other monitoring device or an alarm condition of the module or the other monitoring device 


a module housing including a module interface connector; and a base comprising a base housing including a base interface connector structured to receive the module interface connector, wherein the module is structured to communicate with the base by way of the module interface connector and the base interface connector,


Swan discloses in right Fig 1 a monitoring device comprising:a base (28)[0029] structured to be physically connectable to the module (22)[0029], and wherein the monitoring device that includes the module and base is operable to monitor data measured via the at least one sensor(78)[0035] and provide monitoring and alarm functions (microphone and camera for baby monitor)[0034,0035] when the module is physically connected to the base (See Fig 1) 

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to apply the teachings of Swan to the teachings of Shoram in order to have the parent unit or multiple parent units also most typically are plugged into a wall remote from the child unit and operate on AC power as taught by Swan [0005]



Shoram and Olch and Swan do not specifically teach a module housing including a module interface connector; and a base comprising a base housing including a base interface connector structured to receive the module interface connector, wherein the module is structured to communicate with the base by way of the module interface connector and the base interface connector,

Barker discloses in Fig 1 & 3 a module housing (17/18) including a module interface connector (bottom portion of 17, see arrow); and a base (19) comprising a base housing including a base interface connector (top portion of 19, see arrow) structured to receive the module interface connector, wherein the module is structured to communicate with the base by way of the module interface connector and the base interface connector (communication with the base 19)[0023, 0029]

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to apply the teachings of Barker to the teachings of Shoram in order to have microphone  sender and receiver for two way voice and vision communication with the series  of baby camera units and the base [0023, Barker]


    PNG
    media_image2.png
    870
    565
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    631
    271
    media_image3.png
    Greyscale


Re claim 21 Shoham and Olch and Swan and Barker disclose the monitoring device of claim 20, wherein the at least one sensor(environmental sensors 17 in baby monitor)[0038] comprises at least one of a gas sensor  , a radiation sensor, a weather sensor, an ambient environment sensor(environmental)[0038], a sound pressure wave sensor, or a motion sensor.

Re claim 22 Shoham and Olch and Swan and Barker disclose the monitoring device of claim 20, wherein the module(12/17/18/16)[0038,0034] is configured to transmit and receive at least one of alert messages or status messages (communicate the alerts)[0037] from other module(12/17/18/16)[0038,0034]s external to the monitoring device[0038] via the wireless communication transceiver(18/16)[0034].



Claims 23 & 30 are rejected under 35 U.S.C. 103 as being unpatentable over Moffa and Hoefer and Papageorge in view of May(USPATENT: 4992738, hereinafter May)  of record

Re claim 23 Moffa and Hoefer and Papageorge discloses the monitoring device of claim 20 wherein the monitoring device that includes the module (units within R1-R3)[0069 of Hoefer] and the base (alarm control unit BMZ)[0069 of Hoefer] is a gas monitoring device

Moffa and Hoefer and Papageorge does not disclose wherein the monitoring device is configured to operate in at least one of a diffusion mode or an aspirated mode depending on a type of the module coupled to the base(118)[0052,0053].





It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to apply the teachings of May to the teachings of Moffa in order to beneficially designed as a diffusion tube, preferably with plugs as seals at both ends that are impervious to the reaction solution and pass the medium to be detected as taught by May )[col 1, lines 60-68 of May]

Re claim 30 Moffa and Hoefer and Papageorge disclose the method of claim 29, 

Moffa and Hoefer and Papageorge does not disclose the method of claim 29, wherein the first gas monitoring apparatus is configured to operate in at least one of a diffusion mode or an aspirated mode depending on a type of the module coupled to the base(118)[0052,0053].

May discloses a monitoring device (gas measuring device)[col 1, lines 5-20 of May] comprising: wherein the first gas monitoring device   is configured to operate in at least one of diffusion mode(diffusion)[col 1, lines 60-68 of May] or an aspirated mode depending on a type of the module coupled to the base(118)[0052,0053] 

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to apply the teachings of May to the teachings of Moffa in order to beneficially designed as a diffusion tube, preferably with plugs as seals at both ends that are impervious to the reaction solution and pass the medium to be detected as taught by May )[col 1, lines 60-68 of May]

Claims 26 are rejected under 35 U.S.C. 103 as being unpatentable over Moffa and Hoefer and Papageorge in view of Tryfonos (USPGPUB DOCUMENT: 2009/0056408, hereinafter Tryfonos) of record.


Re claim 26 Moffa and Hoefer and Papageorge discloses the monitoring device of claim 20, 

Moffa and Hoefer and Papageorge do not disclose wherein the module is configured to interface with at least one of a bump device or a calibration device.

Tryfonos  discloses a monitoring device (1/2)[0002]  comprising: at least one of a bump and calibration functions[0002]

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to have wherein the module is configured to interface with at least 


Response to Arguments
Applicant’s arguments with respect to claim 20-33,34-36 have been considered but are moot because the arguments do not apply to any of the new references being used in the current rejection. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA D REDDINGTON whose telephone number is (571)272-9242.  The examiner can normally be reached on Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/PATRICIA D REDDINGTON/Primary Examiner, Art Unit 2819